

117 SRES 184 ATS: Designating the week of May 2, 2021, through May 8, 2021, as “Tardive Dyskinesia Awareness Week”.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 184IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Murphy (for himself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 8, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating the week of May 2, 2021, through May 8, 2021, as Tardive Dyskinesia Awareness Week.Whereas many people with serious, chronic mental illness, such as schizophrenia and other schizoaffective disorders, bipolar disorder, or severe depression, require treatment with medications that work as dopamine receptor blocking agents (referred to in this preamble as DRBAs), including antipsychotics; Whereas many people who have gastrointestinal disorders, including gastroparesis, nausea, and vomiting also require treatment with DRBAs; Whereas, while ongoing treatment with DRBAs can be lifesaving, for some people it can also lead to Tardive Dyskinesia; Whereas Tardive Dyskinesia is a movement disorder that is characterized by random, involuntary, and uncontrolled movements of different muscles in the face, trunk, and extremities;Whereas, in some cases, Tardive Dyskinesia may—(1)cause people to experience movement of the arms, legs, fingers, and toes; (2)affect the tongue, lips, and jaw; and(3)cause swaying movements of the trunk or hips and may impact the muscles associated with walking, speech, eating, and breathing; Whereas Tardive Dyskinesia can develop months, years, or decades after a person starts taking DRBAs and even after they have discontinued use of those medications;Whereas not everyone who takes a DRBA develops Tardive Dyskinesia, but if Tardive Dyskinesia develops it is often persistent; Whereas common risk factors for Tardive Dyskinesia include advanced age and alcoholism or other substance use disorders;Whereas postmenopausal women and people with a mood disorder are also at higher risk of developing Tardive Dyskinesia; Whereas a person is at higher risk for Tardive Dyskinesia after taking DRBAs for 3 months, but the longer the person is on these medications, the higher the risk of developing Tardive Dyskinesia; Whereas studies suggest that the overall risk of developing Tardive Dyskinesia after taking DRBAs is between 10 and 30 percent; Whereas it is estimated that over 500,000 people in the United States suffer from Tardive Dyskinesia; Whereas, according to the National Alliance for Mental Illness, 1 in every 4 patients receiving long-term treatment with an antipsychotic medication will experience Tardive Dyskinesia; Whereas years of difficult and challenging research have resulted in recent scientific breakthroughs, with 2 new treatments for Tardive Dyskinesia approved by the Food and Drug Administration of the Department of Health and Human Services; Whereas Tardive Dyskinesia is often unrecognized and patients suffering from the illness are commonly mis­di­ag­nosed; Whereas regular screening for Tardive Dyskinesia in patients taking DRBA medications is recommended by the American Psychiatric Association; Whereas patients suffering from Tardive Dyskinesia often suffer embarrassment due to abnormal and involuntary movements, which leads them to withdraw from society and increasingly isolate themselves as the disease progresses; Whereas caregivers of patients with Tardive Dyskinesia face many challenges and are often responsible for the overall care of the Tardive Dyskinesia patient; Whereas the Senate can raise awareness of Tardive Dys­ki­ne­sia in the public and medical community: Now, therefore, be itThat the Senate—(1)designates the week of May 2, 2021, through May 8, 2021, as “Tardive Dyskinesia Awareness Week”; and(2)encourages each individual in the United States to become better informed about and aware of Tardive Dyskinesia. 